UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-6747



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ALICEDES MOREJON CORCHO,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Charles H. Haden II,
Chief District Judge. (CR-96-199, CA-01-339-2-CV)


Submitted:   August 15, 2002                 Decided:   August 20, 2002


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alicedes Morejon Corcho, Appellant Pro Se. Michael Lee Keller,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alicedes Morejon Corcho seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C. § 2255 (2000).    We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.      See

United States v. Corcho, Nos. CR-96-199; CA-01-339-2-CV (S.D.W. Va.

Mar. 22, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2